DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the arrangement for the cultivation of horticultural products as claimed including a first and a second rack arranged adjacent and aligned with each other such as to provide a working space between the first and the second rack, wherein each rack comprises a plurality of support structures arranged at respective support heights, and such that the support heights of the first and the second rack are aligned with each other, wherein each support structure comprises one or more guiding members for guiding a cultivation package along a horizontal movement, the arrangement further comprises moving means arranged for cooperating with the cultivation packages, for moving of the packages from the first to the second rack or from the second to the first rack via the working space; further comprising an operator platform arranged contiguous to the working space on at least one side thereof, the platform being moveable in a vertical direction; the arrangement further comprising a third rack arranged adjacent and aligned with the first rack, the third rack comprising a plurality of further support structures arranged at respective support heights, and such that the support heights of the third rack are aligned with the support heights of the first rack, the arrangement further comprising a transfer unit for moving cultivation packages from the third rack into the first rack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/Primary Examiner, Art Unit 3644